BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, NV89701-4201 (775) 684-5708 Website:www.nvsos.gov Certificate of Withdrawal of Designation (Pursuant to NRS 78.1955(6)) Certificate of Withdrawal of Designation for Nevada Profit Corporations (Pursuant to NRS78.1955(6)) 1. Name of corporation: TetriDyn Solutions, Inc. 2. Following is the resolution by the board of directors authorizing the withdrawal of Certificate of Designation establishing the classes or series of stock: RESOLVED, that the Corporation’s Series A Preferred Stock is cancelled, and the Certificate of Withdrawal in the form previously approved by the board of directors should be filed forthwith with the Nevada Secretary of State. 3. No shares of the class or series of stock being withdrawn are outstanding. 4. Signature:(required) /s/ Antoinette Knapp Hempstead Signature of Officer
